Case 3:19-cv-02075-JAH-LL Document 109-2 Filed 11/13/20 PageID.7949 Page 1 of 13



1    KING & SPALDING LLP
     ERIC S. PETTIT, STATE BAR NO. 234657
2    CRAIG H. BESSENGER, STATE BAR NO. 245787
     633 West Fifth Street, Suite 1600
3    Los Angeles, CA 90071
     Telephone: (213) 443-4355
4    Facsimile: (213) 443-4310
     Email: epettit@kslaw.com
5    Email: cbessenger@kslaw.com
6
     Attorneys for Defendant and Counter-Plaintiff
7    AMTAX Holdings 2001-XX, LLC
8
                             UNITED STATES DISTRICT COURT
9
                           SOUTHERN DISTRICT OF CALIFORNIA
10
11
     JAE PROPERTIES, INC.,                          Case No. 19cv2075-JAH-LL
12
                                                    The Honorable John A. Houston
13                                     Plaintiff,
                                                    [REDACTED] DEFENDANT AND
14   v.                                             COUNTER-PLAINTIFF AMTAX
     AMTAX HOLDINGS 2001-XX, LLC,                   HOLDINGS 2001-XX, LLC’S
15                                                  OBJECTIONS TO EVIDENCE
                                                    SUBMITTED BY PLAINTIFF AND
16                                   Defendant.     COUNTER-DEFENDANT JAE
                                                    PROPERTIES, INC. AND
17   __________________________________             RESPONSES TO OBJECTIONS
18   AMTAX HOLDINGS 2001-XX, LLC
     and VICTORIA HEIGHTS LTD.,
19                                               Judge:         Hon. John Houston
20                           Counter-Plaintiffs, Date:          November 4, 2020
                                                 Time:          10:30 a.m.
     v.                                          Crtrm.:        13B
21
     JAE PROPERTIES, INC.,                          Trial Date: None set
22
                     Counter-Claim Defendant.
23
24
25
26
27
28

                                                                       Case No. 19cv2075-JAH-LL
     AMTAX HOLDINGS 2001-XX, LLC’S OBJECTIONS TO EVIDENCE AND RESPONSES TO OBJECTIONS
Case 3:19-cv-02075-JAH-LL Document 109-2 Filed 11/13/20 PageID.7950 Page 2 of 13



1    I.    INTRODUCTION
2          Defendant and Counter-Plaintiff AMTAX Holdings 2001-XX, LLC (“AMTAX”)
3    submits the following response to Plaintiff and Counter-Defendant JAE Properties,
4    Inc.’s (“JAE”) Objections to Evidence Filed in Support of AMTAX’s Opposition to
5    Motion for Summary Judgment (ECF No. 100-7) that JAE filed in conjunction with its
6    Reply, and to portions of JAE’s Response to Defendant AMTAX Holdings 2001-XX
7    LLC’s Objections to Evidence Submitted by JAE and Responses to Objections (ECF
8    No. 108), which JAE filed on November 4, 2020 after the Court took this matter under
9    submission on October 29, 2020.
10   II.   AMTAX’S EVIDENTIARY OBJECTIONS SHOULD BE SUSTAINED
11         AMTAX Objection 1: Declaration of Robert P. Berry in Support of JAE
12   Properties, Inc.’s Opposition to AMTAX Holdings 2001-XX, LLC’s Motion for
13   Summary Judgment (“Berry Decl. ISO Opp.”), Ex. N (“Expert Report of J. William
14   Callison); Ex. O (“Rebuttal Expert Report of J. William Callison”); Ex. U (excerpts of
15   Callison deposition).
16         In JAE’s Response 1 to AMTAX’s objection to the reports and testimony of
17   JAE’s paid witness J. William Callison, JAE argues that Callison’s opinions should not
18   be excluded because: (1) AMTAX cited only two specific examples of the numerous
19   impermissible legal conclusions in Callison’s reports; (2) Callison purportedly did not
20   opine on any “ultimate legal issue”; and (3) Callison is qualified to provide testimony
21   concerning the valuation of AMTAX’s interest in the Partnership, despite not being an
22   MAI-certified appraiser, and having no appraisal or valuation experience of any kind.
23         As AMTAX stated in its Objections to JAE’s Evidence (ECF No. 97-3), it will
24   be filing a formal motion to exclude Callison’s reports and testimony at the appropriate
25   time, and its evidentiary objection was not (and not intended to be) such a motion. JAE
26   faults AMTAX for only citing two examples of impermissible legal conclusions from
27
28
     1Each “JAE Response” refers to JAE’s responses to AMTAX’s Objections on pages 1-
     7 of ECF No. 108.
                                                 -1-                   Case No. 19cv2075-JAH-LL
     AMTAX HOLDINGS 2001-XX, LLC’S OBJECTIONS TO EVIDENCE AND RESPONSES TO OBJECTIONS
Case 3:19-cv-02075-JAH-LL Document 109-2 Filed 11/13/20 PageID.7951 Page 3 of 13



1    Callison’s reports, but AMTAX was lodging an objection to JAE’s proffered evidence
2    on summary judgment and was explicitly not cataloguing the numerous flaws in
3    Callison’s opinions.
4          JAE’s case authority is entirely inapposite on this point and does not even
5    suggest that an objection at summary judgment to a paid expert’s proffered reports must
6    explicitly mention every aspect of the reports that is inadmissible. In Fleming v.
7    Coverstone, for example, the trial court denied without prejudice a motion in limine
8    seeking an “order instructing all counsel and witnesses that no person is to mention,
9    testify, interrogate, or attempt to convey or suggest to the jury, directly or indirectly,
10   that Defendant published or had published statements critical of Plaintiff . . . .” No. 08-
11   CV-355-WQH, 2011 WL 902117, at *2 (S.D. Cal. Mar. 14, 2011). The court
12   concluded that granting the motion in limine might inadvertently exclude relevant
13   evidence related to one of the defendant’s affirmative defenses, and denied the motion
14   subject to renewal as to specific evidence presented at trial. Id. JAE’s only other
15   authority on this point is equally off base. In Mansfield v. United States, the court
16   denied a motion in limine as impermissibly vague (subject to renewal at trial) that
17   sought to prohibit the introduction of “evidence . . . or speculative arguments” as to the
18   value of a family dog that was accidentally killed, without identifying any such
19   evidence or arguments. Mansfield v. United States, No. 4:18-CV-278-BLW, 2020 WL
20   4274704, at *1 (D. Idaho July 24, 2020). Here, contrary to Fleming and Mansfield,
21   AMTAX’s objection is quite limited and clear – it is seeking to exclude Callison’s
22   opinions as stated in his reports and testimony to the extent that JAE purports to rely on
23   those opinions in opposing AMTAX’s motion for summary judgment.
24         Moreover, Callison’s “expert” opinions and testimony have been repeatedly
25   criticized and excluded by trial courts. In United States v. Wilhite, for example, the
26   federal district judge “reject[ed]” Callison’s opinion on a key issue after a hearing,
27   concluding that Callison’s findings were “unreliable and unsupported.” United States
28   v. Wilhite, No. 00-CR-00504-CMA, 2017 WL 4572321, at *5 (D. Colo. Oct. 13, 2017),

                                                 -2-                 Case No. 19cv2075-JAH-LL
     AMTAX HOLDINGS 2001-XX, LLC’S OBJECTIONS TO EVIDENCE AND RESPONSES TO OBJECTIONS
Case 3:19-cv-02075-JAH-LL Document 109-2 Filed 11/13/20 PageID.7952 Page 4 of 13



1    affirmed on appeal, 774 Fed. Appx. 478 (2019). The Wilhite court further stated, “it
2    appears to this Court that many of Mr. Callison’s determinations were based on blind
3    belief in whatever the Wilhites told him . . . .” Id. And in another federal decision,
4    Kirzhner v. Silverstein, the court granted a motion in limine to exclude Callison’s “four
5    principal opinions” at trial because they “improperly usurp the function of the trial
6    judge and the jury.” No. 09-CV-02858-RBJ-BNB, 2012 WL 385458, at *4 (D. Colo.
7    Feb. 7, 2012). In reaching its conclusion, the Kirzhner court noted, “‘an expert witness
8    cannot state legal conclusions by applying law to the facts, passing upon weight or
9    credibility of the evidence, or usurping the province of the jury by telling it what result
10   should be reached.’” Id. at * 3. (quoting United States v. Jensen, 608 F.2d 1349, 1356
11   (10th Cir. 1979)).
12         Here, as in Kirzhner, even a cursory review of Callison’s reports demonstrate
13   that he repeatedly states legal conclusions by applying law to the facts, opines on the
14   credibility of evidence, and explicitly tells the finder of fact what result should be
15   reached. In addition, Callison’s opinions on the question of the proper valuation of
16   AMTAX’s interest in the Partnership—including whether discounts should be
17   applied—are unreliable and unsupported because Callison is not an MAI-certified
18   appraiser (or any manner of appraiser or valuation expert). JAE essentially recites
19   Callison’s curriculum vitae and refers to Federal Rule of Evidence 702, but entirely
20   misses the point. The valuation of AMTAX’s interest in the Partnership is governed by
21   the Partnership Agreement, which clearly states in Section 7.4.I that an MAI-certified
22   appraiser is required to determine its value.
23         AMTAX’s objection to Callison’s reports and testimony should be sustained, and
24   they should not be considered in connection with the pending motions for summary
25   judgment.
26         AMTAX Objection 2: Declaration of Robert P. Berry in Support of JAE
27   Properties, Inc.’s Motion for Summary Judgment (“Berry Decl. ISO MSJ”), Ex. QQ
28

                                                 -3-                 Case No. 19cv2075-JAH-LL
     AMTAX HOLDINGS 2001-XX, LLC’S OBJECTIONS TO EVIDENCE AND RESPONSES TO OBJECTIONS
Case 3:19-cv-02075-JAH-LL Document 109-2 Filed 11/13/20 PageID.7953 Page 5 of 13



1    (“Expert Opinions and Analysis of Brent S. Solomon”); Berry Decl. ISO Opp., Ex. H
2    (“Rebuttal Expert Opinions and Analysis of Brent S. Solomon”).
3           JAE’s Response makes the same arguments in opposition to AMTAX’s objection
4    to the reports of its paid witness Brent Solomon that are discussed above in connection
5    with Callison. For the same reasons, AMTAX’s objection should be sustained.
6    AMTAX was not required to identify every flaw in Solomon’s reports, and Solomon’s
7    opinions regarding the valuation of AMTAX’s interest in the Partnership are unreliable
8    and unsupported in this case because Solomon is not an MAI-certified appraiser as
9    required by the Partnership Agreement.
10          AMTAX Objection 3: Berry Decl. ISO MSJ, ¶ 7, Ex. F; ¶ 18, Ex. Q; ¶ 20, Ex.
11   S; ¶ 21, Ex. T; ¶ 33, Ex. FF; ¶ 34, Ex. GG.
12          JAE fails to address AMTAX’s authority holding that an attorney’s affidavit,
13   such as the one submitted by JAE here, stating that an exhibit is a “true and correct”
14   copy does not properly authenticate the document. Orr v. Bank of Am., NT & SA, 285
15   F.3d 764, 773-74 (9th Cir. 2002) (“The statement in Mirch’s affidavit that Exhibit Y is
16   a ‘true and correct copy’ does not provide authentication because Mirch lacks personal
17   knowledge . . . .”). Instead, JAE belatedly submits additional witness affidavits and
18   evidence after the Court has already taken this matter under submission, thereby
19   admitting its failure to authenticate the exhibits at issue. These exhibits should be
20   excluded.
21   III.   JAE FAILS TO PROVIDE ANY VALID BASES FOR EXCLUSION OF
22          AMTAX’S EVIDENCE IN SUPPORT OF AMTAX’S OPPOSITION
23          JAE Objection 2 1: Declaration of Christopher Blake in Support of Opposition of
24   Defendant and Counter-Plaintiff AMTAX Holdings 2001-XX, LLC to Motion for
25   Summary Judgment of Plaintiff and Counter-Defendant JAE Properties, Inc. (“Blake
26   Decl.”), ¶ 6 (“[T]he Partnership received an unsolicited offer from a third party, MRK
27
28
     2Each numbered “JAE Objection” herein refers to JAE’s evidentiary objections in ECF
     No. 100-7.
                                                 -4-                 Case No. 19cv2075-JAH-LL
     AMTAX HOLDINGS 2001-XX, LLC’S OBJECTIONS TO EVIDENCE AND RESPONSES TO OBJECTIONS
Case 3:19-cv-02075-JAH-LL Document 109-2 Filed 11/13/20 PageID.7954 Page 6 of 13



1    Partners Inc. (‘MRK’), to purchase the Apartment Complex for $24,000,000, which
2    was memorialized in a letter of intent dated May 23, 2018 (the ‘MRK LOI’).”).
3          The adequate foundation for Blake’s statement is set forth in his declaration.
4    JAE’s contention, both prior to and during this litigation, is that Blake purportedly
5    solicited the MRK and Levy LOIs—JAE has never alleged that any other person might
6    have solicited the offers (nor is there any evidence that Blake or any other person
7    actually solicited the offers). The truth or falsity of JAE’s accusation accordingly is
8    within Blake’s personal knowledge. Moreover, JAE admits that Blake has personal
9    knowledge that the Partnership received the MRK letter. (See JAE Motion, ECF No.
10   83-1 at 6 (“Mr. Blake forwarded [to JAE’s principal, Johnson] [a] letter from MRK . . .
11   outlining basic terms and conditions of the purchase of the Property. . . . Thereafter, the
12   parties discussed whether Mr. Blake was trying to ‘shop’ the Project . . . .”).) Blake’s
13   declaration does not state that JAE received the MRK LOI directly from MRK, and the
14   fact that Blake received the MRK LOI and then provided it to JAE—in JAE’s capacity
15   as the Partnership’s Co-General Partner—confirms Blake’s personal knowledge that the
16   Partnership received the MRK LOI.
17         Further, the best evidence rule does not apply to exclude evidence on summary
18   judgment where the underlying facts would be admissible at trial, and although
19   evidence from MRK is not required for any of Blake’s statements to be admissible,
20   AMTAX disclosed MRK as a witness in its initial disclosures and can subpoena MRK
21   to testify at trial. See Hughes v. United States, 953 F.2d 531, 543 (9th Cir. 1992)
22   (“[T]he Hugheses argue that Kell’s declaration was inadmissible hearsay and that the
23   declaration violated the best evidence rule. These assertions, even if true, do not
24   preclude the district court from granting summary judgment in favor of the government.
25   . . . While the facts underlying the affidavit must be of a type that would be admissible
26   as evidence, Fed.R.Civ.P. 56(e), the affidavit itself does not have to be in a form that
27   would be admissible at trial.”)
28         For these reasons, JAE Objection 1 should be overruled.

                                                 -5-                 Case No. 19cv2075-JAH-LL
     AMTAX HOLDINGS 2001-XX, LLC’S OBJECTIONS TO EVIDENCE AND RESPONSES TO OBJECTIONS
Case 3:19-cv-02075-JAH-LL Document 109-2 Filed 11/13/20 PageID.7955 Page 7 of 13



1                JAE Objection 2: Blake Decl., ¶ 7 (“The Partnership subsequently received
2    another unsolicited letter of intent dated July 16, 2018 from a different third party, Levy
3    Affiliated Holdings, LLC (‘Levy’), offering to purchase the Apartment Complex for
4    $24,500,000 (‘Levy LOI’).”).
5                The adequate foundation for Blake’s declaration is set forth in his declaration,
6    and JAE Objection 2 should be overruled for the same reasons AMTAX articulates
7    above in response to JAE Objection 1.
8                JAE Objection 3: Blake Decl., ¶ 8 (“The Partnership subsequently received a
9    second Levy LOI dated August 3, 2018, which increased the purchase offer to
10   $25,000,000.”).
11               JAE Objection 3 should be overruled for the same reasons AMTAX articulates
12   above in response to JAE Objections 1 and 2. Moreover, JAE admits that AMTAX
13   sent the Partnership the second Levy letter, thereby mooting its evidentiary objection.
14   (See JAE Motion, ECF No. 83-1 at 7-8, 16 (“On or about August 9, 2018, AMTAX
15   also forwarded a second . . . Letter of Intent from Levy . . . to JAE’s counsel.”).)
16               JAE Objection 4: Blake Decl., ¶ 10 (“Rather than ensuring that Doyle work
17   with Arthur to appoint a third appraiser as mandated under Section 7.4.I of the
18   Partnership Agreement, or otherwise act to ensure the appointment of a third appraiser .
19   . . . ”).
20               Blake communicated directly with Arthur, and has personal knowledge of these
21   facts. Moreover, JAE admits in its Complaint and in subsequent filings that it did not
22   ensure that Doyle work with Arthur to appoint a third appraiser, thereby mooting its
23   evidentiary objection. See JAE Complaint, ECF No. 1, ¶ 21 (“Before the appraisers can
24   fairly and properly select a neutral, third appraiser pursuant to Section 7.4.I of the LPA
25   . . . this dispute over the meaning of the LPA needs to be resolved . . . .”); Am. Title Ins.
26   Co. v. Lacelaw Corp., 861 F.2d 224, 226 (9th Cir. 1988) (“Factual assertions in
27   pleadings . . . are considered judicial admissions conclusively binding on the party who
28   made them.”); see JAE Complaint.

                                                 -6-                 Case No. 19cv2075-JAH-LL
     AMTAX HOLDINGS 2001-XX, LLC’S OBJECTIONS TO EVIDENCE AND RESPONSES TO OBJECTIONS
Case 3:19-cv-02075-JAH-LL Document 109-2 Filed 11/13/20 PageID.7956 Page 8 of 13



1          JAE Objection 5: Blake Decl., Ex. 2.
2          Blake can authenticate the relevant document, the first Levy LOI, because he
3    personally received the document. Moreover, as JAE acknowledges, evidence that can
4    be authenticated at trial may be admitted on summary judgment. Fraser v. Goodale,
5    342 F.3d 1032, 1036-37 (9th Cir. 2003).
6          JAE Objection 6: Blake Decl., Ex. 3.
7          JAE Objection 6 should be overruled for the same reasons AMTAX articulates
8    above in response to JAE Objection 5. Moreover, JAE admits that AMTAX forwarded
9    the document to JAE. (See JAE Motion, ECF No. 83-1 at 7-8, 16 (“On or about August
10   9, 2018, AMTAX also forwarded a second . . . Letter of Intent from Levy . . . to JAE’s
11   counsel.”)), and this same Levy LOI was also sent directly from Levy’s broker to
12   Johnson at JAE. (See Bessenger Decl., Ex. 10.)
13         JAE Objection 7: Declaration of Craig H. Bessenger in Support of Opposition
14   of Defendant and Counter-Plaintiff AMTAX Holdings 2001-XX, LLC to Motion for
15   Summary Judgment of Plaintiff and Counter-Defendant JAE Properties, Inc.
16   (“Bessenger Decl.”), Ex. 1 (265:23-266:4, 267:1-269:8).
17         This exhibit is comprised of excerpts of deposition testimony from JAE’s
18   principal, Edmund Johnson. JAE does not identify in its Objection what the singular
19   “cited fact” is for which it claims no foundation was established in Johnson’s
20   deposition testimony. Regardless, Johnson testified on behalf of JAE, and not as a
21   valuation expert. A sufficient foundation was established for Johnson to testify on
22   behalf of JAE. Further, and contrary to JAE’s assertion that “[o]bjections were lodged
23   during the depositions [sic],” during Johnson’s deposition JAE did not lodge any
24   objections to the question posed at 265:23-25 and answered at 266:1-4 or the question
25   posed at 267:1 and answered at 267:5.
26         JAE Objection 8: Bessenger Decl., Ex. 2 (101:3 - 102:7).
27         This exhibit is comprised of excerpts of deposition testimony from Christopher
28   Blake. Blake’s statements at his deposition, in response to questions from JAE’s

                                                 -7-                 Case No. 19cv2075-JAH-LL
     AMTAX HOLDINGS 2001-XX, LLC’S OBJECTIONS TO EVIDENCE AND RESPONSES TO OBJECTIONS
Case 3:19-cv-02075-JAH-LL Document 109-2 Filed 11/13/20 PageID.7957 Page 9 of 13



1    counsel regarding Blake’s conversations with MRK and Levy’s broker, are admissible
2    at summary judgment notwithstanding JAE’s hearsay objection because the statements
3    could be presented in a form that would be admissible at trial (including through direct
4    testimony by Levy and MRK, both of whom were disclosed as witnesses and can be
5    subpoenaed to testify at trial). Hughes v. United States, 953 F.2d 531, 543 (9th Cir.
6    1992) (affidavit may be considered on summary judgment despite hearsay and best
7    evidence rule objections); Williams v. Borough of W. Chester, Pa., 891 F.2d 458, 465
8    n.12 (3d Cir.1989) (“[H]earsay evidence produced in an affidavit opposing summary
9    judgment may be considered if the out-of-court declarant could later present that
10   evidence through direct testimony, i.e. in a form that would be admissible at trial.”)
11   (internal quotation marks omitted); Fraser v. Goodale, 342 F.3d 1032, 1036-37 (9th
12   Cir. 2003).
13          JAE Objection 9: Bessenger Decl., Ex. 3 (100:1-16).
14          This exhibit is comprised of excerpts of deposition testimony from Roger
15   Hartman. Hartman is both JAE and the Partnership’s longtime attorney, and AMTAX
16   established adequate foundation at Hartman’s deposition to elicit his testimony
17   concerning the value of the Apartment Complex, which AMTAX offers at summary
18   judgment to rebut JAE’s contention that the Partnership and AMTAX have suffered no
19   damages from JAE’s malfeasance. Further, AMTAX did not “misrepresent” Hartman’s
20   testimony, as JAE claims. In fact, it is JAE that misquotes Hartman in its Objection 9
21   as testifying that Hartman had “no idea what the value is.” As reflected in Ex. 3,
22   Hartman actually testified that he “ha[s] no idea what the value is now, but I suspect it
23   is lower than it - - than it was before . . . .”
24          JAE Objection 10: Bessenger Decl., Ex. 5.
25          This document is an email from Levy’s broker directly to JAE’s principal,
26   Johnson, that attaches the second Levy LOI, provides details substantiating the Levy
27   LOI, and informs Johnson that neither AMTAX nor Alden Torch solicited the Levy
28   LOI. JAE does not explain the basis for its claim that this document was not

                                                 -8-                 Case No. 19cv2075-JAH-LL
     AMTAX HOLDINGS 2001-XX, LLC’S OBJECTIONS TO EVIDENCE AND RESPONSES TO OBJECTIONS
Case 3:19-cv-02075-JAH-LL Document 109-2 Filed 11/13/20 PageID.7958 Page 10 of 13



1    authenticated. Contrary to JAE’s assertion, Johnson authenticated the document at his
2    deposition, as indicated in the Bessenger Declaration. Moreover, JAE produced the
3    document in this litigation (as indicated by the Bates number prefix “JAE”), which acts
4    as a judicial admission of authenticity. Malijack Prods., Inc. v. GoodTimes Home
5    Video Corp., 81 F.3d 881, 889 n.12 (9th Cir. 1996); Menalco v. Buchan, No. 207-cv-
6    01178-PMP-PAL, 2010 WL 428911, at *12 (D. Nev. Feb. 1, 2010).
7          JAE’s hearsay objection to the assertion that Levy’s $500,000 deposit was non-
8    refundable should also be overruled because the statement could be presented in a form
9    that would be admissible at trial (including through direct testimony by Levy, who was
10   disclosed as a witness and can be subpoenaed to testify at trial). Hughes v. United
11   States, 953 F.2d 531, 543 (9th Cir. 1992) (affidavit may be considered on summary
12   judgment despite hearsay and best evidence rule objections); Williams v. Borough of W.
13   Chester, Pa., 891 F.2d 458, 465 n.12 (3d Cir.1989) (“[H]earsay evidence produced in
14   an affidavit opposing summary judgment may be considered if the out-of-court
15   declarant could later present that evidence through direct testimony, i.e. in a form that
16   would be admissible at trial.”) (internal quotation marks omitted); Fraser v. Goodale,
17   342 F.3d 1032, 1036-37 (9th Cir. 2003).
18         JAE Objection 11: Bessenger Decl., Ex. 9.
19         This document reflects notes that Johnson took contemporaneously with his
20   conversation with Novogradac partner Jon Adkins, who is the Partnership’s longtime
21   auditor and accountant, concerning the valuation of AMTAX’s interest in the
22   Partnership. As reflected in Johnson’s notes, Adkins informed Johnson that he saw no
23   basis to discount AMTAX’s interest. Johnson’s conversation with Adkins took place in
24   May 2018, which was months before AMTAX sought to engage Novogradac to provide
25   an appraisal of AMTAX’s interest. Johnson never disclosed his conversations with
26   Adkins (or other Novogradac partners with whom Johnson spoke) to AMTAX, even
27   after AMTAX informed JAE that it wished to engage Novogradac to provide an
28

                                                 -9-                 Case No. 19cv2075-JAH-LL
     AMTAX HOLDINGS 2001-XX, LLC’S OBJECTIONS TO EVIDENCE AND RESPONSES TO OBJECTIONS
Case 3:19-cv-02075-JAH-LL Document 109-2 Filed 11/13/20 PageID.7959 Page 11 of 13



1    appraisal. JAE further failed to produce Johnson’s notes despite the fact that they were
2    clearly responsive to AMTAX’s requests for production.
3          JAE objects that Johnson’s notes reflect hearsay statements by Adkins. The
4    notes themselves are plainly admissible—including on non-hearsay grounds as
5    admissions of a party opponent and under numerous hearsay exceptions (e.g. as a
6    business record). JAE’s hearsay objection also fails because Adkins’ statement could
7    be presented in a form that would be admissible at trial (including through direct
8    testimony by Adkins, who can be subpoenaed to testify at trial). Hughes v. United
9    States, 953 F.2d 531, 543 (9th Cir. 1992) (affidavit may be considered on summary
10   judgment despite hearsay and best evidence rule objections); Williams v. Borough of W.
11   Chester, Pa., 891 F.2d 458, 465 n.12 (3d Cir.1989) (hearsay evidence may be
12   considered at summary judgment if it could later be presented in a form that would be
13   admissible at trial, such as direct testimony); Fraser v. Goodale, 342 F.3d 1032, 1036-
14   37 (9th Cir. 2003).
15         Adkins’ statements are also admissible on a non-hearsay basis, i.e., not for the
16   truth Adkins’ statement that he saw no basis to discount the value of AMTAX’s interest
17   in the partnership, but instead as evidence of the statement’s effect on Johnson and that
18   Johnson was aware that Novogradac could take the position in its later appraisal of
19   AMTAX’s interest that no discounts would apply.
20         JAE’s objection that there is “no foundation for statements of Mr. Adkins
21   regarding the value of the property” should be overruled. These notes reflect answers
22   to Johnson’s questions to Adkins regarding how AMTAX’s interest in the Partnership
23   should be valued (not Adkins’ opinion on the value of the Apartment Complex), and
24   whether AMTAX’s interest is subject to any discounts. Moreover, Adkins is the
25   Partnership’s longtime auditor and accountant, and certainly has a basis to make the
26   statements to Johnson (indeed, Johnson himself apparently believed as much, because
27   he affirmatively asked Adkins for this information). To the extent there is any issue
28

                                                - 10 -               Case No. 19cv2075-JAH-LL
     AMTAX HOLDINGS 2001-XX, LLC’S OBJECTIONS TO EVIDENCE AND RESPONSES TO OBJECTIONS
Case 3:19-cv-02075-JAH-LL Document 109-2 Filed 11/13/20 PageID.7960 Page 12 of 13



1    with foundation for Adkins’ statements, particularly given that AMTAX had no control
2    over Johnson’s questions, it can be cured at trial.
3          JAE Objection 12: Bessenger Decl., Ex. 11.
4          This document is an email chain between JAE’s attorney, Hartman, and JAE’s
5    appraiser, Doyle, in which Doyle states that JAE’s latest comments “create a very high
6    probability of collapsing the entire appraisal report” and Hartman responds that “the
7    last thing I want to do is blow this up.” JAE does not explain the basis for its objection
8    that this document was not authenticated. Contrary to JAE’s assertion, this document
9    was authenticated through deposition testimony, as indicated in the Bessenger
10   Declaration. Moreover, JAE produced the document in this litigation (as indicated by
11   the Bates number prefix “JAE”), which acts as a judicial admission of authenticity.
12   Malijack Prods., Inc. v. GoodTimes Home Video Corp., 81 F.3d 881, 889 n.12 (9th Cir.
13   1996); Menalco v. Buchan, No. 207-cv-01178-PMP-PAL, 2010 WL 428911, at *12 (D.
14   Nev. Feb. 1, 2010).
15         JAE Objection 13: Bessenger Decl., Ex. 13.
16         This document reflects the unauthorized and undisclosed refinance of the
17   Apartment Complex that JAE was pursuing with Dwight Capital. JAE objects that this
18   document was not properly authenticated because “it was not drafted by Mr. Johnson.”
19   Contrary to JAE’s assertion, this document was authenticated by Johnson at his
20   deposition, as indicated in the Bessenger Declaration. Moreover, JAE produced the
21   document in this litigation (as indicated by the Bates number prefix “JAE-II”), which
22   acts as a judicial admission of authenticity. Malijack Prods., Inc. v. GoodTimes Home
23   Video Corp., 81 F.3d 881, 889 n.12 (9th Cir. 1996); Menalco v. Buchan, No. 207-cv-
24   01178-PMP-PAL, 2010 WL 428911, at *12 (D. Nev. Feb. 1, 2010).
25         JAE’s hearsay objection also fails because the information in this document
26   could be presented in a form that would be admissible at trial. Hughes v. United States,
27   953 F.2d 531, 543 (9th Cir. 1992) (affidavit may be considered on summary judgment
28   despite hearsay and best evidence rule objections); Williams v. Borough of W. Chester,

                                                - 11 -               Case No. 19cv2075-JAH-LL
     AMTAX HOLDINGS 2001-XX, LLC’S OBJECTIONS TO EVIDENCE AND RESPONSES TO OBJECTIONS
Case 3:19-cv-02075-JAH-LL Document 109-2 Filed 11/13/20 PageID.7961 Page 13 of 13



1    Pa., 891 F.2d 458, 465 n.12 (3d Cir.1989) (hearsay evidence may be considered at
2    summary judgment if it could later be presented in a form that would be admissible at
3    trial, such as direct testimony); Fraser v. Goodale, 342 F.3d 1032, 1036-37 (9th Cir.
4    2003).
5    V.    CONCLUSION
6          AMTAX respectfully requests that the Court sustain its evidentiary objections
7    and overrule JAE’s objections to AMTAX’s evidence.
8
      DATED: November 13, 2020                  KING & SPALDING LLP
9                                               ERIC S. PETTIT
                                                CRAIG H. BESSENGER
10
11                                              By: /s/ Eric S. Pettit
                                                          ERIC S. PETTIT
12                                              Attorneys for Defendant and Counter-
13                                              Plaintiff AMTAX Holdings 2001-XX, LLC
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                - 12 -               Case No. 19cv2075-JAH-LL
     AMTAX HOLDINGS 2001-XX, LLC’S OBJECTIONS TO EVIDENCE AND RESPONSES TO OBJECTIONS
